Order, Supreme Court, New York County (Laura VisitacionLewis, J.), entered on or about August 13, 2007, which, insofar as appealed from, granted plaintiffs application pursuant to 22 NYCRR 130-1.1 for attorney’s fees in the amount of $7,461, of which $5,000 was to be paid by defendant’s attorney and the balance paid by defendant, unanimously affirmed, without costs.
The court providently exercised its discretion in granting plaintiff’s application to impose a sanction against defendant *434and her attorney. In support of her motion to vacate a 1994 judgment of divorce, defendant advanced arguments that were without merit and asserted factual statements that were contradicted by the evidence. The arguments’ lack of merit were apparent or should have been apparent, at a minimum, upon receipt of plaintiffs opposition. Furthermore, defendant and her counsel unnecessarily delayed the withdrawal of defendant’s motion for two months, and only withdrew the motion at a court appearance, although it could have been withdrawn much earlier and without the need for the additional court appearance (see Yenom Corp. v 155 Wooster St. Inc., 33 AD3d 67, 70 [2006]; see also Timoney v Newmark & Co. Real Estate, 299 AD2d 201, 202 [2002], lv denied 99 NY2d 610 [2003]). '
We have considered defendant’s remaining contentions, including that the amount of fees awarded was unreasonable, and find them unavailing. Concur—Mazzarelli, J.P., Friedman, Sweeny and Moskowitz, JJ.